Action to recover a chattel, an automobile mortgaged as security for payment of the debt of another pursuant to a guarantee agreement, in which the mortgagor waived the right to trial by jury. The appeal is from an order denying a motion to strike the cause from the jury calendar. Order reversed, with $10 costs and disbursements, motion granted, and cause directed to be placed on the preferred nonjury calendar in the position it held prior to the respondent’s demand for a jury trial. The .guarantee agreement is operative and controlling. Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur.